Citation Nr: 0939276	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-36 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic 
acromioclavicular separation, left side.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to June 1973.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2007 
rating decision by the Columbia, South Carolina Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In September 2009, prior to the promulgation of the Board's 
decision in the appeal, the appellant withdrew his appeal 
with respect to the issue of entitlement to a rating in 
excess of 20 percent for traumatic acromioclavicular 
separation, left side.


CONCLUSION OF LAW

As the appellant has withdrawn his substantive appeal in the 
claim of entitlement to a rating in excess of 20 percent for 
traumatic acromioclavicular separation, left side, the Board 
has no jurisdiction to consider an appeal in this matter.  38 
U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the 
record at a hearing on appeal at any time before the Board 
promulgates a final decision.  38 C.F.R. § 20.204.  When an 
appellant does so, the withdrawal effectively creates a 
situation where there no longer exists any allegation of 
error of fact or law.  Consequently, in such an instance, the 
Board does not have jurisdiction to review the appeal, and 
the appropriate action by the Board is dismissal.  38 
U.S.C.A. §§ 7104, 7105(d).

In a statement received by the Board in September 2009, the 
appellant indicated that he wished to withdraw his pending 
appeal.  This is certainly permissible under the Board's 
rules of practice.  See 38 C.F.R. § 20.204.  Given the 
appellant's clear intent to withdraw his appeal in this 
matter, further action by the Board in the matter would not 
be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal in the claim of entitlement to a rating in excess 
of 20 percent for traumatic acromioclavicular separation, 
left side, is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


